UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK



                                                       )
 IN RE:                                                )   Chapter 11
                                                       )
 THE DIOCESE OF ROCHESTER,                             )   Case No. 19-20905 (PRW)
                                                       )
                                Debtor.                )
                                                       )
                                                       )
 THE DIOCESE OF ROCHESTER,                             )   Adv. Case No. 2:19-02021 (PRW)
                                                       )
                                Plaintiff,             )
                                                       )
 v.                                                    )
                                                       )
 THE CONTINENTAL INSURANCE                             )
 COMPANY, et al.,                                      )
                                                       )
                                Defendants.            )


        OFFICIAL COMMITTEE OF UNSECURED CREDITORS’ REPLY TO THE
         MOTION FOR ENTRY OF AN ORDER REFERRING THIS ADVERSARY
                 PROCEEDING TO MEDIATION [DOCKET NO. 10]

         The Official Creditors Committee for the Diocese of Rochester (the “Committee”) hereby

replies to the Motion For Entry of An Order Referring This Adversary Proceeding to Mediation

(the “Motion”) (The Diocese of Rochester v. The Continental Insurance Company, et. al., Adv.

Proceeding No. 2-19-02021-PRW, Docket no. 10):

         1.      The Committee supports the appointment of the Hon. Gregg Zive as the mediator

in The Diocese of Rochester v. The Continental Insurance Company, et al.

         2.      The Committee has informed Judge Zive of its concerns regarding the location of

mediation sessions outside of the Rochester, New York area on account of personal issues that

would affect Committee members’ ability to attend mediation sessions. In terms of



DOCS_LA:327768.1 18489/002
      Case 2-19-02021-PRW, Doc 34, Filed 02/24/20, Entered 02/24/20 17:07:03,
                       Description: Main Document , Page 1 of 2
administrative expenses and costs borne by individual survivors, the Committee also is

concerned about travel costs for multiple attorneys attending meditation in relative far away

locations.

        3.       The Committee requests that the order appointing Judge Zive provide that

mediation sessions requiring the attendance of Committee members be sited in Rochester, New

York; and that mediation sessions involving counsel alone be sited in Rochester, NY; New York,

NY; Philadelphia, PA; or Chicago, IL.



 Date: February 24, 2020                     PACHULSKI STANG ZIEHL & JONES LLP

                                             /s/ James I. Stang
                                             James I. Stang (admitted pro hac vice)
                                             Ilan D. Scharf
                                             780 Third Avenue, 34th Floor
                                             New York, NY 10017
                                             Telephone: (212) 561-7700
                                             Facsimile: (212) 561-7777
                                             Email: jstang@pszjlaw.com
                                                        ischarf@pszjlaw.com

                                             Counsel to the Official Committee of Unsecured
                                             Creditors




                                                 2
DOCS_LA:327768.1 18489/002
    Case 2-19-02021-PRW, Doc 34, Filed 02/24/20, Entered 02/24/20 17:07:03,
                     Description: Main Document , Page 2 of 2
